PER CURIAM
This is a domestic relations case in which wife appeals from a trial court order modifying a dissolution decree to reduce husband’s spousal support obligation from $1,000 to $400 per month. On de novo review, we agree with the trial court that husband satisfied his burden to show that there has been a material change in circumstances since the original decree. However, we disagree with the trial court about the appropriate level of support.
Accordingly, the modification order is amended by changing petitioner’s support obligation from $400 to $800 per month.
Affirmed as modified; costs to wife.